DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/349,528 originally filed on 06/16/2021, claims no foreign priority.  This application claims benefit of 63/040,568 filed on 06/18/2020.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-20, filed on 06/16/2021, are pending and have been considered below.

Claim Objections
Claim 18 is objected to because of the following informalities:  
	Regarding claim 18 Applicant uses the phrase “insulated-gate bipolar transistor ship” (line 3).  Examiner believes this is a typographical error and should read “insulated-gate bipolar transistor chip.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7 Applicant uses the phrase “A method in accordance with Claim,” (line 1).  Examiner is unclear as to which claim, claim 7 is dependent on.  Examiner will examine claim 7 as if it is dependent on independent claim 1.  
	Claim 7 will be examined based on the merits as best understood.
	
Regarding claim 8:  Claim 8 is rejected as it is dependent on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto et al., hereinafter Kanemoto, JP2017022310A in view of Safai, U.S. Pub. No. 2021/0293760 A1.  

Regarding Independent claim 1 Kanemoto teaches: 
	A method for in-situ and nonintrusive detection of one or more of bond-wire lift-off or surface degradation in insulated-gate bipolar transistor modules of a power switching device (Kanemoto, ¶ 0001-¶ 0002) , the method comprising: 
	transmitting an ultrasonic soundwave from at least one transmitter, the at least one transmitter adapted and configured to transmit the ultrasonic soundwave such that the ultrasonic soundwave contacts at least one insulated-gate bipolar transistor module, the at least one transmitter being adapted and configured to be controlled by a controller (Kanemoto, fig 8, fig 9,  ¶ 0002, ¶ 0068, ¶ 0097:  Kanemoto teaches “Ultrasound generating unit 160 is configured while being disposed at a position different from the position where the semiconductor chip on the system board 130 is placed, so as to generate a surface wave propagating along the surface of the system board 130” (¶ 0068) where “Power semiconductor chips (herein after simply as “semiconductor chip” is abbreviated.)  Which is one of semiconductor device (also referred to hereinafter, “power module”.) (¶ 0002) where “power module” is typically “IGBT (Insulated Gate Bipolar Transistor) modules” (¶ 0002) thereby teaching “transmitting an ultrasonic soundwave from at least one transmitter, the at least one transmitter adapted and configured to transmit the ultrasonic soundwave such that the ultrasonic soundwave contacts at least one insulated-gate bipolar transistor module.”  Kanemoto teaches “Signal generation control section 182, in response to an instruction from the evaluation control unit 180 drives the signal generator 184, to generate ultrasonic from ultrasonic generator unit 160 (step S104)” (¶ 0097) thereby disclosing  “the at least one transmitter being adapted and configured to be controlled by a controller”); 
	receiving, using at least one receiver, a reflected soundwave from the at least one insulated-gate bipolar transistor module, the reflected soundwave being a portion of the transmitted ultrasonic soundwave, the at least one receiver being adapted and configured to output a signal to the controller corresponding to received soundwaves; (Kanemoto, 
¶ 0069, ¶ 0096:  Kanemoto teaches “ultrasonic waves are received by the ultrasonic receiver 170, the bonding state of the semiconductor chip and the bonding wire, the bonding wire itself state, and bonding state of the semiconductor chip and the system board 130 (the state of the upper electrode layer)  It will comprise reflecting information” (¶ 0069) disclosing using the “reflecting information” to determine the “bonding state of the semiconductor chip and the bonding wire” disclosing the “reflecting information” is from the “ultrasonic waves” being reflected from the surface of the “semiconductor chip and the bonding wire”).  However,  Kanemoto fails to explicitly teach “a reflective soundwave.”
	Safai teaches “a reflective soundwave.”  Safai teaches “the ultrasonic signal command 1110 induces and/or facilitates inducing the transducer(s) 406 to emit pulsed sound waves 506 into component 50 and receive reflected pulsed sound waves 1312 from the component 50” 
(¶ 0126) thereby disclosing “a reflective soundwave”) therefore the Kanemoto Safai combination teaches “receiving, using at least one receiver, a reflected soundwave from the at least one insulated-gate bipolar transistor module, the reflected soundwave being a portion of the transmitted ultrasonic soundwave.”
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by explicitly stating a reflective soundwave as taught by Safai in order to be clear as to the origins of the “reflecting information” taught by Kanemoto in order to provide a system where “the detection of structural characteristic data relating to the reflected pulsed sound waves 1312 from a properly oriented ultrasonic component 204 will be comparatively more accurate” (Safai, ¶ 0068).
	Kanemoto teaches:
	the at least one receiver being adapted and configured to output a signal to the controller corresponding to received soundwaves (Kanemoto, ¶ 0096:  Kanemoto teaches “the evaluation controller 180, it has received an explicit instruction (input to the input unit 192) from the user for the start of the ultrasonic measurement, ultrasonic measuring a predetermined condition for starting (such as a predetermined period of arrival) is determined and whether filled” (¶ 0096) thereby disclosing “the at least one receiver being adapted and configured to output a signal to the controller corresponding to received soundwaves”);  
	using the controller to determine the frequency and amplitude of the received soundwaves (Kanemoto, ¶ 0099:  Kanemoto teaches “using a specific frequency component of the ultrasonic signal received” (¶ 0099) disclosing “using the controller to determine the frequency of the received soundwaves”); 
	Kanemoto does not teach:
	determining the amplitude of the received soundwaves.
	Safai teaches:
	determining the amplitude of the received soundwaves (Safai, ¶ 0131:  Safai teaches “Frequency analysis module 1306 then determines the amplitude and frequency of the reflected pulsed sound waves” (¶ 0131) thereby disclosing determining “the amplitude of the received soundwaves”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of the reflected sound wave as taught by Safai as the amplitude of a wave is directly proportional to the energy of the wave and determining the amplitude of the reflected wave gives an indication of the energy loss at the reflection surface in order to provide a method that improves “the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto teaches:
	comparing at least one of the frequency of the received soundwaves or the amplitude of the received soundwaves to known base characteristics for a new insulated-gate bipolar transistor module to determine a state of health for a power switching device including the insulated-gate bipolar transistor module being measured for at least one of bond-wire lift-off or surface degradation  (Kanemoto, ¶ 0115-¶ 0116, ¶ 0099, ¶ 0149:  Kanemoto teaches “using at least one frequency spectrum and a specific frequency component of the ultrasonic signal received, with reference to the predetermined set value, the step is carried out to evaluate the degradation of the power module 1.  More specifically, the evaluation controller 180, using the frequency spectrum and/or specific frequency component of the digital signal from the signal receiving unit 186 (ultrasonic time waveform), deterioration stored in the recording unit 190 setting values for evaluating the see (sp) (such as initial data and the reference data), to evaluate the deterioration of the power module 1” (¶ 0099) where “a specific frequency component of the ultrasonic signal” discloses “the frequency of the received soundwaves,” and “reference to the predetermined set value” and “the reference data” where “the reference level as a determination threshold value” disclose “known base characteristics for a new insulated-gate bipolar transistor module,” as “by accelerated life testing for the same kind of the power module 1, preliminarily acquires the reference level as a determination threshold value” 
(¶ 0149).  Kanemoto teaches “the calculated difference spectra” is “a measured spectrum which is output from the spectrum generation unit 1802, from the difference between the reference spectrum 1902 which is stored in the recording unit 190, calculates the difference spectrum”
(¶ 0115) thereby disclosing “comparing at least one of the frequency of the received soundwaves or the amplitude of the received soundwaves to known base characteristics for a new insulated-gate bipolar transistor module”  and “by comparing the feature value of the calculated difference spectra and the degraded characteristics 1904, and calculates the degree of deterioration and remaining line” (¶ 0116) disclosing determining “a state of health for a power switching device including the insulated-gate bipolar transistor module being measured for at least one of bond-wire lift-off or surface degradation”).  

Regarding claim 6 Kanemoto as modified teaches:
	“determining a difference between the amplitude of the received soundwaves from the insulated-gate bipolar transistor and known amplitude of received soundwaves for a new insulated-gate bipolar transistor module and estimating a remaining life of a power switching device including the insulated-gate bipolar transistor module based on the determined difference” (Kanemoto, ¶ 0149:  Kanemoto teaches “by accelerated life testing for the same kind of power module 1 preliminarily acquires the reference level as a determination threshold value, whether or not the feature quantity of a measured ultrasound signal is greater than the determination threshold value by determining the deterioration degree of the power module 1 to be measured (for example, whether the reached the damage level), and/or can be calculated and remaining life” (¶ 0149) where “the determination threshold value” discloses “the amplitude of the received soundwaves from the insulated-gate bipolar transistor and known amplitude of received soundwaves for a new insulated-gate bipolar transistor module”).
	Kanemoto does not explicitly teach “amplitude” as the “feature quantity.”     
	Safai teaches “amplitude” (Safai, ¶ 0131:  Safai teaches “Frequency analysis module 1306 then determines the amplitude and frequency of the reflected pulsed sound waves” (¶ 0131) thereby disclosing determining “the amplitude of the received soundwaves”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of the reflected sound wave as taught by Safai as the amplitude of a wave is directly proportional to the energy of the wave and determining the amplitude of the reflected wave gives an indication of the energy loss at the reflection surface in order to provide a method that improves “the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).

Regarding claim 9 Kanemoto as modified teaches:
	“the at least one transmitter transmits the ultrasonic soundwave and the at least one receiver receives the reflected soundwave while the integrated-gate bipolar transistor is in operation” (Kanemoto, ¶ 0149:  Kanemoto teaches “it is possible to perform such deterioration evaluating during operation the power module 1 can determine the deterioration degree and/or remaining life in actual use” (¶ 0149) where “perform such deterioration evaluating” discloses “the at least one transmitter transmits the ultrasonic soundwave and the at least one receiver receives the reflected soundwave” (see claim 1 above).  

Regarding claim 10 Kanemoto as modified does not teach:
	“the at least one transmitter transmits the ultrasonic soundwave, the at least one receiver receives the reflected soundwave” (Safai, ¶ 0015:  Safai teaches “The ultrasonic component includes a transducer configured to transmit pulsed sound waves into the bonded structure and receive reflected pulsed sound waved from the bonded structure in a pre-test mode and a post-test mode” (¶ 0015), 
	“the controller determines the frequency and amplitude of the received soundwaves” (Safai, ¶ 0131:  Safai teaches “Frequency analysis module 1306 then determines the amplitude and frequency of the reflected pulsed sound waves” (¶ 0131) where “Frequency analysis module” reads on “the controller”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of the reflected sound wave as taught by Safai as the amplitude of a wave is directly proportional to the energy of the wave and determining the amplitude of the reflected wave gives an indication of the energy loss at the reflection surface in order to provide a method that improves “the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto teaches:
	“a comparison is made between at least one of the frequency of the received soundwaves or the amplitude of the received soundwaves to known base periodically” (Kanemoto, fig 14, ¶ 0099, ¶ 0118, ¶ 0149:  Kanemoto teaches “using at least one frequency spectrum and a specific frequency component of the ultrasonic signal received, with reference to the predetermined set value, the step is carried out to evaluate the degradation of the power module 1.  More specifically, the evaluation controller 180, using the frequency spectrum and/or specific frequency component of the digital signal from the signal receiving unit 186 (ultrasonic time waveform), deterioration stored in the recording unit 190 setting values for evaluating the see (sp) (such as initial data and the reference data), to evaluate the deterioration of the power module 1” (¶ 0099) where “a specific frequency component of the ultrasonic signal” discloses “the frequency of the received soundwaves,” and “reference to the predetermined set value” and “the reference data” where “the reference level as a determination threshold (¶ 0149) disclose “known base characteristics” as “by accelerated life testing for the same kind of the power module 1, preliminarily acquires the reference level as a determination threshold value” 
(¶ 0149).  Kanemoto teaches, as depicted in fig 14, the relationship between the degradation characteristics and time thereby disclosing “a comparison”  of the “frequency of the received soundwaves to known base” is done “periodically”).  

Regarding claim 11 Kanemoto as modified does not teach:
	“the at least one transmitter and the at least one receiver are transducers.”
	Safai teaches:
	“the at least one transmitter and the at least one receiver are transducers” (Safai, 
¶ 0015:  Safai teaches “The ultrasonic component includes a transducer configured to transmit pulsed sound waves into the bonded structure and receive reflected pulsed sound waved from the bonded structure in a pre-test mode and a post-test mode” (¶ 0015) disclosing “the at least one transmitter and the at least one receiver are transducers”).   
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by including the transmitter and receiver as transducers as disclosed by Safai as transducers eliminate mechanical wear and tear and mechanical failure thereby “improving the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).

Regarding claim 12 Kanemoto as modified does not teach:
	“the at least one transmitter and the at least one receiver are a single transducer per integrated-gate bipolar transducer module.”  
	Safai teaches:
	“the at least one transmitter and the at least one receiver are a single transducer per integrated-gate bipolar transducer module” (Safai, ¶ 0007, ¶ 0015:  Safai teaches “The ultrasonic component includes a transducer configured to transmit pulsed sound waves into the bonded structure and receive reflected pulsed sound waved from the bonded structure in a pre-test mode and a post-test mode” (¶ 0015) and “The ultrasonic component is configured to transmit pulsed sound waves into the bonded structure and received reflected pulsed sound waves from the bonded structure” (¶ 0007) disclosing “the at least one transmitter and the at least one receiver are a single transducer per” “bonded structure”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by including the transmitter and receiver as transducers as disclosed by Safai as transducers eliminate mechanical wear and tear and mechanical failure thereby “improving the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto teaches the “bonded structure” is an “integrated-gate bipolar transducer module.”  Fig 5 depicts an “IGBT 140” with bonding wires “120, 122, and 124” (also see 
¶ 0031-¶ 0032).

Regarding claim 13 Kanemoto as modified does not teach:
	“the at least one transmitter consists of a single transducer for transmitting only, and the at least one receiver comprises a plurality of transducers for receiving only.”  
	Safai teaches:
	“the at least one transmitter consists of a single transducer for transmitting only, and the at least one receiver comprises a plurality of transducers for receiving only” (Safai, ¶ 0065”  Safai teaches “the pulsed sound waves” are “generated by the transducer(s)” and the “reflected pulsed sounds waves” are “received by the transducer (s)” (¶ 0065) disclosing “the at least one transmitter consists of a single transducer for transmitting only, and the at least one receiver comprises a plurality of transducers for receiving only”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by including the transmitter and receiver as transducers as disclosed by Safai as transducers eliminate mechanical wear and tear and mechanical failure thereby “improving the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).

Regarding claim 14 Kanemoto as modified does not teach:
	“plurality of transducers for receiving only measure a plurality of integrated-gate bipolar transducers using a single transmitted ultrasonic soundwave.”  
	Safai teaches:
	“plurality of transducers for receiving only measure [a plurality of integrated-gate bipolar transducers using a single transmitted ultrasonic soundwave” (Safai, ¶ 0065”  Safai teaches “the pulsed sound waves” are “generated by the transducer(s)” and the “reflected pulsed sounds waves” are “received by the transducer (s)” (¶ 0065).  Safai is teaches there may be one transducer generating sounds waves and a plurality of transducers receiving the reflected sound wave disclosing “plurality of transducers for receiving only measure . . . using a single transmitted ultrasonic soundwave”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by including the transmitter and receiver as transducers as disclosed by Safai as transducers eliminate mechanical wear and tear and mechanical failure thereby “improving the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto teaches measuring a “plurality of integrated-gate bipolar transducers” (see fig. 18 element 140-1 and 140-2, ¶ 0152).

Regarding claim 15 Kanemoto as modified teaches:
	“the transducers are one of piezoelectric transducers, capacitive transducers, magnetostriction transducers, or microelectromechanical systems transducers” (Kanemoto, fig 21, ¶ 0193:  Kanemoto teaches “Figure 21 is a schematic diagram showing a structure of an ultrasonic element functioning as an ultrasonic generator 160 and ultrasonic receiver 170” where “the ultrasonic element is composed of a base material 1602 made of a piezoelectric material” (¶ 0193)).  
	Kanemoto does not explicitly teach the “ultrasonic generator” and “ultrasonic receiver” are “transducers.”
	Safai teaches “The ultrasonic component includes a transducer configured to transmit pulsed sound waves into the bonded structure and receive reflected pulsed sound waved from the bonded structure in a pre-test mode and a post-test mode” (¶ 0015).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by including the transmitter and receiver as transducers as disclosed by Safai as transducers eliminate mechanical wear and tear and mechanical failure thereby “improving the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).

Regarding claim 17 Kanemoto as modified teaches:
	“the at least one component comprises a plurality of bond wires of a single insulated-gate bipolar transistor module” (Kanemoto, fig 5, ¶ 0274:  Fig 5 depicts “a plurality of bond wires” (fig 5, elements 120, 122, 124) and one IGBT (fig 5, element 140)). .  

Regarding claim 18 Kanemoto as modified teaches:
	“the at least one component comprises a plurality of bond wires directly coupled to an insulated-gate bipolar transistor ship of a single insulated-gate bipolar transistor module” (Kanemoto, fig 5, ¶ 0274:  Fig 5 depicts the bond wires (elements 120,122) bonded to the IGBT (element 140) at (142 and 152)). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto as modified by Safai as applied to claim 1 above, and further in view of Jacobson, U.S. Pub. No. 2011/0050324 A1.

Regarding claim 2 Kanemoto as modified teaches:
	determining a difference between the amplitude of the received soundwaves and known amplitude of received soundwaves for a new insulated-gate bipolar transistor module and (Kanemoto, ¶ 0149:  Kanemoto teaches “by accelerated life testing for the same kind of power module 1 preliminarily acquires the reference level as a determination threshold value, whether or not the feature quantity of a measured ultrasound signal is greater than the determination threshold value by determining the deterioration degree of the power module 1 to be measured (for example, whether the reached the damage level), and/or can be calculated and remaining life” (¶ 0149) where “the determination threshold value” discloses a  “known amplitude of received soundwaves for a new insulated-gate bipolar transistor module”  (see claim 1 above).
	Kanemoto does not explicitly teach “amplitude” as the “feature quantity.”     
	Safai teaches determining the amplitude of the received soundwaves (Safai, ¶ 0131:  Safai teaches “Frequency analysis module 1306 then determines the amplitude and frequency of the reflected pulsed sound waves” (¶ 0131) thereby disclosing determining “the amplitude of the received soundwaves”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of the reflected sound wave as taught by Safai as the amplitude of a wave is directly proportional to the energy of the wave and determining the amplitude of the reflected wave gives an indication of the energy loss at the reflection surface in order to provide a method that improves “the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto as modified does not teach: 
	“updating a known safe operating area for a new insulated-gate bipolar transistor module by a factor corresponding to the determined difference in amplitude to generate an updated safe operating area for the insulated-gate bipolar module being measured for bond-wire lift-off.”
	Jacobson teaches:
 	“updating a known safe operating area for a new insulated-gate bipolar transistor module by a factor corresponding to the determined difference in amplitude to generate an updated safe operating area for the insulated-gate bipolar module being measured for bond-wire lift-off” (Jacobson, ¶ 0023-¶ 0029:  Jacobson teaches “determining a safe operating area (SOA) condition for the controllable semiconductor based on the detected first condition and adjusting the first parameter to maintain the SOA” (¶ 0029) where the “first condition” may be, among other things, “a die interconnect bonding defect, a die attachment defect, and a device package mounting defect” (¶ 0023).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining a safe operating area as taught by Jacobson in order to provide voltage and current conditions in which the semiconductor switch can operate without permanent damage or degradation.  

Regarding claim 3 Kanemoto as modified teaches:
	“estimating a remaining life of a power switching device including the insulated-gate bipolar transistor module based on the difference between the amplitude of the received soundwaves and known amplitude of received soundwaves for a new insulated-gate bipolar transistor module” (Kanemoto, ¶ 0149:  Kanemoto teaches “by accelerated life testing for the same kind of power module 1 preliminarily acquires the reference level as a determination threshold value, whether or not the feature quantity of a measured ultrasound signal is greater than the determination threshold value by determining the deterioration degree of the power module 1 to be measured (for example, whether the reached the damage level), and/or can be calculated and remaining life” (¶ 0149) where “the determination threshold value” discloses a  “the amplitude of the received soundwaves and known amplitude of received soundwaves for a new insulated-gate bipolar transistor module” (see claim 1 above).
	Kanemoto does not explicitly teach “amplitude” as the “feature quantity.”     
	Safai teaches determining the amplitude of the received soundwaves (Safai, ¶ 0131:  Safai teaches “Frequency analysis module 1306 then determines the amplitude and frequency of the reflected pulsed sound waves” (¶ 0131) thereby disclosing determining “the amplitude of the received soundwaves”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of the reflected sound wave as taught by Safai as the amplitude of a wave is directly proportional to the energy of the wave and determining the amplitude of the reflected wave gives an indication of the energy loss at the reflection surface in order to provide a method that improves “the accuracy of an ultrasonic inspection technique” (Safai, ¶ 0072).
	Kanemoto as modified does not teach: 
	“based on the updated safe operating area for the insulated-gate bipolar module being measured for bond-wire lift-off.” 
	Jacobson teaches:
	“based on the updated safe operating area for the insulated-gate bipolar module being measured for bond-wire lift-off”  (Jacobson, ¶ 0023-¶ 0029:  Jacobson teaches “determining a safe operating area (SOA) condition for the controllable semiconductor based on the detected first condition and adjusting the first parameter to maintain the SOA” (¶ 0029) where the “first condition” may be, among other things, “a die interconnect bonding defect, a die attachment defect, and a device package mounting defect” (¶ 0023).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by updating a safe operating area as taught by Jacobson in order to provide voltage and current conditions in which the semiconductor switch can operate without permanent damage or degradation.  

Regarding claim 4 Kanemoto as modified teaches:
	“controlling operation of a power switching device including the insulated-gate bipolar transistor module, using the controller, such that the power switching device operates within the updated safe operating area” (Kanemoto, ¶ 0058:  The specification states “the safe operating area (SOA) of power switching devices is a well-known device parameter that indicates the ride-through-capability against over-voltage and over-current situations (e.g., robustness) of the device” (Specification, ¶ 0007).  Kanemoto teaches “the gate drive circuit 42, in response to a command from the control circuit 10, the gate terminal 146 of the power module 1, applied to be below a predetermined threshold voltage the magnitude of the gate control voltage It can be, or can be applied to negative gate control voltage.  By controlling the gate control voltage, IGBT 140 is deactivated, it turned off.  In the off state, the emitter of IGBT 140 – collector is non-conductive state (high resistance state) current is interrupted” (¶ 0058) disclosing a “controlling operation of a power switching device including the insulated-gate bipolar transistor module, using the controller” in order that the “power switching device operates” within a “safe operating area”).
	Kanemoto does not teach:
	an “updated safe operating area”
	Jacobson teaches:
	 an “updated safe operating area” (Jacobson, ¶ 0023-¶ 0029:  Jacobson teaches “determining a safe operating area (SOA) condition for the controllable semiconductor based on the detected first condition and adjusting the first parameter to maintain the SOA” (¶ 0029).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by updating a safe operating area as taught by Jacobson in order to provide voltage and current conditions in which the semiconductor switch can operate without permanent damage or degradation.  

Regarding claim 5 Kanemoto as modified teaches:
	“the controller limits current to one or more collectors of one or more insulated-gate bipolar transistor modules of the power switching device to maintain operation within the updated safe operating area” (Kanemoto, ¶ 0058:  The specification states “the safe operating area (SOA) of power switching devices is a well-known device parameter that indicates the ride-through-capability against over-voltage and over-current situations (e.g., robustness) of the device” (Specification, ¶ 0007).  Kanemoto teaches “the gate drive circuit 42, in response to a command from the control circuit 10, the gate terminal 146 of the power module 1, applied to be below a predetermined threshold voltage the magnitude of the gate control voltage It can be, or can be applied to negative gate control voltage.  By controlling the gate control voltage, IGBT 140 is deactivated, it turned off.  In the off state, the emitter of IGBT 140 – collector is non-conductive state (high resistance state) current is interrupted” (¶ 0058) disclosing a “the controller limits current to one or more collectors of one or more insulated-gate bipolar transistor modules of the power switching device to maintain operation” within a “safe operating area”).
  	Jacobson teaches:
	 an “updated safe operating area” (Jacobson, ¶ 0023-¶ 0029:  Jacobson teaches “determining a safe operating area (SOA) condition for the controllable semiconductor based on the detected first condition and adjusting the first parameter to maintain the SOA” (¶ 0029).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by updating a safe operating area as taught by Jacobson in order to provide voltage and current conditions in which the semiconductor switch can operate without permanent damage or degradation.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto as modified by Safai as applied to claim 1 above, and further in view of, and further in view of Jianjun Chan et al., hereinafter Jianjun, CN 1605862 A

Regarding claim 7 Kanemoto as modified teaches:
	“receiving, using at least one receiver, resonate soundwaves from one or more components of the at least one insulated-gate bipolar transistor module resonating as a result of transmitted ultrasonic wave exiting the one or more components” (Kanemoto, ¶ 0015:  Kanemoto teaches “the ultrasonic wave the received, reflected inside the power module, propagation, it is necessary to acquire the response characteristic such as the resonance” where “power module” reads on “insulated-gate bipolar transistor module,” “the ultrasonic wave the received, reflected inside the power module” discloses “transmitted ultrasonic wave exiting the one or more components,” and  “the response characteristic such as the resonance” discloses the  “at least one insulated-gate bipolar transistor module” is “resonating”).    
	Kanemoto as modified does not teach:
	“determining, using the controller and based on the received resonate soundwaves, one or more harmonic or sub-harmonic frequencies of the one or more components.”
	Jianjun teaches:
	“determining, using the controller and based on the received resonate soundwaves, one or more harmonic or sub-harmonic frequencies of the one or more components” (Jianjun, page 3 last paragraph:  Jianjun teaches  “fig 3, wherein 4 representatives have the tested solid composite material of bonding interface “and “6 is digital oscilloscope, extracts the size of second harmonic signal with it from the signal that transducer 5 receives” disclosing “determining using the controller and based on the received resonate soundwaves, one or more harmonic or sub-harmonic frequencies of the one or more components”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining harmonics as taught by Jianjun as harmonics help in analyzing wave distortions.    

Regarding claim 8 Kanemoto 
	“comparing the determined one or more harmonic or sub-harmonic frequencies to known corresponding harmonic or sub-harmonic frequencies for a new integrated-gate bipolar transistor module to determine one or more of a shift in frequency for the determined one or more harmonic or sub- harmonic frequencies or a reduction in amplitude for the received resonate soundwaves at one or more of the harmonic or sub-harmonic frequencies” (Jianjun, page 3 last paragraph:  Jianjun teaches “obtain the fundamental frequency and the secondary harmonics composition of received signal, calibration curve by secondary harmonics compressional wave transducer (5) converts the fundamental frequency of electrical signal form and secondary harmonics composition to amplitude form then, obtains the ration of secondary harmonics sound amplitude and fundamental frequency sound amplitude square” (page 3 last paragraph)  discloses “amplitude for the received resonate soundwaves at one or more of the harmonic or sub-harmonic frequencies”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining the amplitude of harmonics as taught by Jianjun as harmonics help in analyzing wave distortions.    
	Kanemoto as modified teaches:
	“based on the comparison estimating an age of a power switching device including the integrated-gate bipolar transistor module or updating a safe operating area for the power switching device”  (Kanemoto, ¶ 0149:  Kanemoto teaches “by accelerated life testing for the same kind of power module 1 preliminarily acquires the reference level as a determination threshold value, whether or not the feature quantity of a measured ultrasound signal is greater than the determination threshold value by determining the deterioration degree of the power module 1 to be measured (for example, whether the reached the damage level), and/or can be calculated and remaining life” (¶ 0149)  disclosing “estimating an age of a power switching device including the integrated-gate bipolar transistor module or updating a safe operating area for the power switching device” where “same kind of power module 1” discloses “a power switching device including the integrated-gate bipolar transistor module”).
	Kanemoto does not explicitly teach “amplitude” as the “feature quantity.”     
	Jianjun teaches “amplitude” (see above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto as modified by Safai as applied to claim 1 above, and further in view of, and further in view of Sugimoto et al., hereinafter Sugimoto, JP2019196973A. 

Regarding claim 16 Kanemoto as modified does not teach:
	“the at least one transmitter is further adapted and configured to transmit an ultrasonic wave at a frequency and magnitude to cause sympathetic resonance within at least one component of the at least one insulated-gate bipolar transistor module; and wherein the at least one receiver receives return soundwaves from the at least one component of the at least one insulated-gate bipolar transistor module, the return soundwaves resulting from at least the sympathetic resonance of the at least one component.” 
	Sugimoto teaches:
	“the at least one transmitter is further adapted and configured to transmit an ultrasonic wave at a frequency and magnitude to cause sympathetic resonance within at least one component of the at least one insulated-gate bipolar transistor module; and wherein the at least one receiver receives return soundwaves from the at least one component of the at least one insulated-gate bipolar transistor module, the return soundwaves resulting from at least the sympathetic resonance of the at least one component” (Sugimoto, 5th page 4th paragraph:  Sugimoto teaches “the sensitivity of vibration detection also decreases when multiple reflected waves generated by direct sound waves 121 and reflected sound waves 122 being reflected by various members (not shown) existing around the structure 1 reach the measuring instrument 13” disclosing “the at least one transmitter is further adapted and configured to transmit an ultrasonic wave at a frequency and magnitude to cause sympathetic resonance within at least one component of the at least one insulated-gate bipolar transistor module; and wherein the at least one receiver receives return soundwaves from the at least one component of the at least one insulated-gate bipolar transistor module, the return soundwaves resulting from at least the sympathetic resonance of the at least one component”).
	  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation evaluation method of a semiconductor device as taught by Kanemoto by determining and recording sympathetic resonance as taught by Sugimoto in order to produce a method that improves in analyzing wave distortions.    

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto as modified by Safai as applied to claim 1 above, and further in view of, and further in view of Wieczorek, U.S. Pat. No 3,572,099.

Regarding claim 20 Kanemoto as modified does not teach:
	“all of the at least one transmitters are adapted and configured to transmit the ultrasonic soundwave at a frequency of substantially 25 megahertz or substantially 35 megahertz.”  
 	Wieczorek teaches:
	“all of the at least one transmitters are adapted and configured to transmit the ultrasonic soundwave at a frequency of substantially 25 megahertz or substantially 35 megahertz”  (Wieczorek, col 6 line 31-46:  Wieczorek teaches “The maximum frequency of the ultrasonic wave is limited by the characteristics of transducers presently available.” and  “the lower and upper frequency limits of the electrical wave should be within the range of 1 to 25 megahertz” (col 6 line 31-35) disclosing “at least one transmitters are adapted and configured to transmit the ultrasonic soundwave at a frequency of substantially 25 megahertz”).

Examiner’s Note	
This rejection is based, in part, on the attached copies of Kanemoto, JP2017022310A, Jianjun Chan et al., CN 1605862 A, and Sugimoto et al., JP2019196973A. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartog et al., U.S. Pat. No 4,538,462, teaches an adhesive bond integrity evaluation method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857     

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/21/2022